 



Exhibit 10.46
STOCK OPTION AGREEMENT
[NAME]
     THIS AGREEMENT, dated as of                                          (the
“Grant Date”), is made by and between ITC Holdings Corp., a Michigan corporation
(the “Company”), and the individual whose name is set forth on the signature
page hereof, who is an employee of the Company or a Subsidiary of the Company
(the “Optionee”). Any capitalized terms herein but not otherwise defined shall
have the meaning set forth in the Company’s 2006 Long Term Incentive Plan (the
“Plan”).
     WHEREAS, the Company wishes to afford the Optionee the opportunity to
purchase shares of its common stock (the “Common Stock”) pursuant to the terms
and conditions of this Agreement and the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
     WHEREAS, this Agreement and the grant made pursuant to this Agreement are
not subject to and shall not be governed by the Management Stockholder’s
Agreement between the Company and Optionee; and
     WHEREAS, the Committee has determined that it would be in the best interest
of the Company and its shareholders to grant the Option provided for herein to
the Optionee as an incentive for increased efforts during his term of office
with the Company or its Subsidiaries, has approved the grant of the Option on
the Grant Date and has advised the Company thereof and instructed the
undersigned officer to issue said Option.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
OPTION GRANT
     1.1. Grant of Options. For good and valuable consideration, on and as of
the date hereof, the Company irrevocably grants to the Optionee a Nonqualified
Stock Option to purchase <<shares>>            shares of Common Stock upon the
terms and conditions set forth in this Agreement (the “Option”).
     1.2. Exercise Price. Subject to Section 2.1, the exercise price of the
shares of Common Stock covered by the Option shall be $                     per
share without commission or other charge (which is the Fair Market Value per
share of the Common Stock on the Grant Date).
ARTICLE II
ADJUSTMENTS
     2.1. Adjustments to Option. In the event of a merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property), stock split, reverse stock split, spin-off or similar
transaction or other change in corporate structure affecting the Common Stock or
the value thereof, such adjustments and other substitutions shall be made to the
Option as the

1



--------------------------------------------------------------------------------



 



Committee, in its sole discretion, deems equitable or appropriate, including
adjustments in the number, class, kind and exercise price of securities subject
to the Option (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of another company, as the Committee
may determine to be appropriate in its sole discretion).
ARTICLE III
PERIOD OF EXERCISABILITY
     3.1. Exercisability of Option.
     (a) So long as the Optionee continues to be employed by the Company or any
of its Subsidiaries, the Option shall become exercisable pursuant to the
following schedule:

              Percentage of Shares As to Which Option Is Date Option Becomes
Exercisable   Exercisable On and After Such Date
 
       
On and after the first anniversary of the Grant Date
    20 %
 
       
On and after the second anniversary of the Grant Date
    40 %
 
       
On and after the third anniversary of the Grant Date
    60 %
 
       
On and after the fourth anniversary of the Grant Date
    80 %
 
       
On and after the fifth anniversary of the Grant Date
    100 %

     (b) Notwithstanding the foregoing, the Option shall become immediately
exercisable as to 100% of the shares of Common Stock subject to such Option (but
only to the extent such Option has not otherwise terminated or become
exercisable) (i) if the Optionee ceases to be employed due to Optionee’s death
or Disability, or (ii) immediately prior to a Change in Control; provided,
however, that this Section 3.1(b)(ii) is subject to the Committee’s rights, in
the event of a Change in Control, to cash out the Option pursuant to
Section 9.2(b) of the Plan or to declare, pursuant to Section 9.2(c) of the
Plan, that the Option shall not become immediately exercisable upon a Change in
Control in which the successor company assumes the Option.
     3.2 Expiration of Option. The Option may not be exercised after the first
to occur of the following events and shall in no event be exercisable after the
tenth anniversary of the Grant Date:
     (a) If, prior to the date when the Option first becomes exercisable,
Optionee’s employment terminates for any reason other than death or Disability,
Optionee’s right to exercise the Option shall terminate and all rights
thereunder shall cease;

2



--------------------------------------------------------------------------------



 



     (b) If, on or after the date when the Option first becomes exercisable,
Optionee’s employment terminates for any reason other than death or Disability,
Optionee shall have the right, within three months after termination of
employment to exercise the Option to the extent that it was exercisable and
unexercised on the date of Optionee’s termination of employment, subject to any
other limitation on the exercise of the Option in effect on the date of
exercise; or
     (c) If Optionee’s employment terminates due to death or Disability before
the tenth anniversary of the Grant Date, Optionee or the person or persons to
whom the Option shall have been transferred by will or the laws of descent and
distribution shall have the right within the exercise period specified in this
Agreement to exercise the Option to the extent that it was unexercised on the
Optionee’s date of death or Disability, subject to any other limitation on
exercise in effect on the date of exercise.
     3.3. Committee Discretion. The Committee, at the time of Optionee’s
termination of employment, subject to the limitations set forth in the Plan, may
accelerate Optionee’s right to exercise the Option or, subject to Code
Section 409A, may extend the Option term.
ARTICLE IV
EXERCISE OF OPTION
     4.1. Person Eligible to Exercise. During the lifetime of the Optionee, only
the Optionee may exercise the Option or any portion thereof. After the death of
the Optionee, any exercisable portion of an Option may, prior to the time when
an Option becomes unexercisable under Section 3.2, be exercised by his personal
representative or by any person empowered to do so under the Optionee’s will or
under the then applicable laws of descent and distribution.
     4.2. Partial Exercise. Any exercisable portion of an Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.2 of this Agreement; provided, however, that any partial
exercise shall be for whole shares of Common Stock only.
     4.3. Manner of Exercise. The exercise price for shares of Common Stock to
be acquired upon exercise of the Option shall be paid in full in cash or by
personal check, bank draft or money order at the time of exercise; provided,
however, that in lieu of such form of payment, subject to the limitations set
forth in Section 2.4 of the Plan, payment may be made by (a) delivery and
transfer, in a manner acceptable to the Company’s General Counsel in his sole
discretion, to the Company of outstanding shares of Common Stock that have been
held at least six months; (b) by delivery to the Company’s General Counsel or
his designee of a properly executed exercise notice, acceptable to the Company,
together with irrevocable instructions to the Optionee’s broker to deliver to
the Company sufficient cash to pay the exercise price and any applicable income
and employment withholding taxes, in accordance with a written agreement between
the Company and the brokerage firm; or (c) any combination of the foregoing.
Shares of Common Stock surrendered upon exercise shall be valued at the Stock
Exchange closing price for the Common Stock on the day prior to exercise.
     4.4. Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of an Option or portion thereof prior to fulfillment
of all of the following conditions:

3



--------------------------------------------------------------------------------



 



     (a) The obtaining of approval or other clearance from any state or federal
governmental agency or stock exchange which the Committee shall, in its
reasonable and good faith discretion, determine to be necessary or advisable;
and
     (b) The receipt by the Company of such assurance of compliance with federal
and state securities laws as it may deem necessary or advisable.
     4.5. Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of the Option or any portion thereof
unless and until a certificate or certificates representing such shares shall
have been issued by the Company to such holder or a book entry representing such
shares has been made and such shares have been deposited with the appropriate
registered book-entry custodian. The Company shall not be liable to the Employee
for damages relating to any delay in issuing a stock certificate to Optionee,
any loss of a certificate, or any mistakes or errors in the issuance of a
certificate to Optionee.
     4.6. Withholding. The Company shall have the right to withhold from
Optionee’s compensation or to require Optionee to remit sufficient funds to
satisfy applicable withholding for income and employment taxes upon the exercise
of an Option. Subject to the limitations in Section 10.5 of the Plan, Optionee
may, in order to fulfill the withholding obligation, make payment to the Company
in any manner permitted for payment of the exercise price under Section 4.3 of
this Agreement. The Company shall not withhold from the exercise of an Option
more shares than are necessary to meet the established tax withholding
requirements of federal, state and local obligations. The Company shall be
authorized to take such action as may be necessary, in the opinion of the
Company’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Optionee and/or withholding amounts from any
compensation or other amount owing from the Company to the Optionee), to satisfy
the obligations for payment of the minimum amount of any such taxes.
ARTICLE V
MISCELLANEOUS
     5.1. Option Not Transferable. Neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Optionee or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.1 shall not prevent transfers by will or by the applicable laws of
descent and distribution, or transfers to which the Committee has given prior
written consent subject to the conditions set forth in Section 10.3(a) of the
Plan.
     5.2. Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Optionee shall be addressed to him or her at the
address stated in the Company’s employee records. By a notice given pursuant to
this Section 5.2, either party may hereafter designate a different address for
notices to be given to the party. Any notice, which is required to be given to
the Optionee, shall, if the Optionee is then deceased, be given to the
Optionee’s personal representative if such representative has previously

4



--------------------------------------------------------------------------------



 



informed the Company of his status and address by written notice under this
Section 5.2. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
     5.3. Amendment. Subject to Section 3.3 of this Agreement and Section 10.6
of the Plan, this Agreement may be amended only by a writing executed by the
parties hereto if such amendment would adversely affect Optionee. Any such
amendment shall specifically state that it is amending this Agreement.
     5.4. Governing Law. The laws of the State of Michigan shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.
     5.5. No Guarantee of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Optionee any right to continue in the employ of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the employment of the Optionee at any time for any reason
whatsoever, with or without cause, subject to the applicable provisions of, if
any, the Optionee’s employment agreement with the Company.
     5.6 Plan Terms Control. In the event of any conflict between the Plan and
this Agreement, the terms of the Plan shall control, it being understood that
variations in this Agreement from terms set forth in the Plan shall not be
considered to be in conflict if the Plan permits such variations.
[Signatures on next page.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Grant Date.

                  ITC HOLDINGS CORP.    
 
           
 
  By:        
 
     
 
   
 
           
 
      Name:    
 
      Title:    
 
                OPTIONEE:    
 
               
 
        [Name]    

6